Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	The election without traverse filed October 12, 2020, is acknowledged and has been entered.  Applicant has elected the invention of Group I.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirements, the election has been treated as an election without traverse (MPEP § 818.03(a)).


2.	The amendment filed October 12, 2020, is acknowledged and has been entered.  Claim 132 has been amended.   Claims 143-149 have been newly added.


3.	Claims 132-149 are pending in the application. Claims 137-142 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention of invention, there being no allowable generic or linking claim.  

4.	Claims 132-136 and 143-149 are under examination.  

Information Disclosure Statement
5.	The references cited in the information disclosure statement have been considered. 



Priority
6.	The instant application claims priority as a CIP of 11/409,339.  Claims 132-136 and 143-149 do not benefit from the filing date of the priority application because the Examiner could not find support for the instant products in the prior application.  For example, constructs that bind CD79B could not be found in the prior application.  The earliest support appears to occur in provisional application US 60/945,523.

	
Claim Rejections-35 USC § 112

7.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 144 and 147 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 144 and 147 are indefinite in the recitation of “said E-coil separator” and “said K-coil separator”.  In this case, the claims that 144 and 147 depend from do not recite an E-coil separator or a K-coil separator, so these recitations lack proper antecedent basis and it cannot be determined which (if any) E-coil separator or K-coil separator is being referred to.  Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    
For the purpose of prior art, as the scope of the claim cannot be reasonably construed, no prior art has been applied to these claims. 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


11.	Claims 132, 136, 143 and 145 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (WO 2006/113665 A2, IDS), Chu et al (AIMM, 9(2):97-106, 2001, IDS) and Fuentes-Panana et al (JI, 177:7913-7922, 2006).
Johnson et al teach bispecific diabody antibodies comprising two or four polypeptides with one or two polypeptides having the structure VLA-VHB -Fc (Fc can be absent or at either end) and one of two polypeptides having the structure VLB-VHA- and the polypeptides are linked by cysteine residues placed after the VHB and VHA , which are represented in the following figure:

    PNG
    media_image1.png
    894
    762
    media_image1.png
    Greyscale
 (see entire document, e.g., abstract, pages 1-12 and 33, claims, figures 2, 8, 9 and 14 and examples).  Johnson et al teach that the antibody can be tetravalent and may be monospecific, bispecific or tetraspecific and have affinity for huCD32B (an inhibitor Fc receptor) and a marker of cancer or autoimmune disease (see pages 16, 17, 33 and claims) and the antibody in pharmaceutical compositions comprising a carrier (see page 142).  
Chu et al teach that CD79B is a marker of pre-B-ALL (a type of leukemia) and antibodies that bind CD79b (see abstract).
Fuentes et al teach that CD79B is a B-cell antigen (marker) that contributes to B cell development (see abstract). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have produced tetravalent bispecific diabody-Fc antibodies that bind CD79B and CD32B) wherein the light chain comprises VLCD79B-VHCD32B-cysteine-CL and the heavy chain comprises VLCD32B-VHCD79B-cysteine-CH1-hinge-CH2-CH3, wherein the Fc is on either end and pharmaceutical compositions thereof further comprising a carrier.
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success at the time the invention was made to have produced such products in view of the prior art for a number of reasons.  For example, it was known that CD79B was a cancer marker of and an immune cell 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references. 

12.	Claims 132, 136, 143 and 145 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mertens et al (US 20040220388 A1, IDS), Lu et al (BBRC, 318:507-513, 2004, IDS), Guo et al (TIR, 33-47, 2005, IDS), Olafsen et al (PEDS, 17(1):21-27,2004, IDS), Capon et al (U.S. Patent 5,116,964, IDS), Koenig et al (U.S. Patent No. 7,425,619 B2, IDS), Chu et al (AIMM, 9(2):97-106, 2001, IDS) and Fuentes-Panana et al (JI, 177:7913-7922, 2006).
Mertens et al teach bispecific diabodies wherein each diabody chain comprises a CL or CH1 domain (e.g., VLA-VHB-CL: VLB-VHA-CH1), wherein the association of the CL (Ckappa) and CH1 (IgG) improves the ratio of heterodimer formation over non-productive homodimer formation of the two diabody chains, improves diabody stability and increases the molecular weight of the diabody, thereby prolonging in vivo residence times and improving the therapeutic efficacy of the diabody.  Mertens et al also teach that the fusions can further comprise an additional diabody after the CL and CH1 to give a tertraspecific antibody such as VLA-VHB-CL-VLC-VHD: VLB-VHA-CH1-VLD-VHC (see entire document, particularly pp. 1-4 and Figs 1-2).  
Lu et al teach bispecific diabodies that comprise VLA-VHB and VLB-VHA (see figure 1 and bDAb-4).  Lu et al made three other bispecific diabodies and teach that the bDAb-4 construct demonstrated the best antigen-binding activity to both antigens (see page 510).  Lu et al teach that “Since correct assembly/ folding of each cognate VL/VH domains within a diabody depends on both the intrinsic properties of the interacting V domains as well as the extrinsic contributions from the partnering V domains, a single VL/VH domain orientation/arrangement is unlikely to serve as the universal choice in construction of active bDAb from any two sets of VL and VH domains from two different antibodies.” (see page 512).  Lu et al teach that “It is particularly noteworthy that over more than a half dozen bDAb we constructed, each directed against two different targets, the “VL1–VH2/VL2–VH1” orientation/arrangement has always yielded a bDAb with good retention of dual antigen-binding activity [5,13–15]. This V domain orientation/arrangement may, therefore, represent the preferred format (or the first choice) for bDAb construction.” (see pages 512-513).

Olafsen et al teach disulfide linked diabodies that has a peptide of 8 amino acids comprising LGGC to create the disulfide linkage (see entire document, e.g., Figure 1, pages 21-22).
Capon et al teach multimeric hybrid immunoglobulins comprising a ligand binding domain-Fc fusions, which prolong the in vivo plasma half-life, wherein one chain of the fusion protein may comprise a binding domain-CL fusion (e.g., A-CL) and the other chain may comprise a binding domain-CH1-hinge-CH2-CH3 (e.g., X-CH1-hinge-CH2-CH3 such that the fusion protein is tetravalent and bispecific (see entire document, particularly cols. 4, 6, 8, 10-14).
Koenig et al teach bispecific antibodies that specifically binds FcRIIB (CD32B, which initiatives  inhibitory signaling) for the treatment of various disorders and diseases including autoimmune diseases and cancer (see entire document, particularly cols. 5-6, 9-11, 15-16, 22-24 (specifically col. 24, lines 1-6)).
Chu et al teach that CD7B is a marker of pre-B-ALL (a type of leukemia) and antibodies that bind CD79b (see abstract).
Fuentes et al teach that CD79B is a B-cell antigen (marker) that contributes to B cell development (see abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have produced tetravalent bispecific diabody-Fc antibodies that bind CD79B and CD32B) wherein the light chain comprises VLCD79B-VHCD32B-cysteine-CL and the heavy chain comprises VLCD32B-VHCD79B-cysteine-CH1-hinge-CH2-CH3, wherein the Fc is on either end and pharmaceutical compositions thereof further comprising a carrier.
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success at the time the invention was made to have produced such products in view of the prior art for a number of reasons.  For example, it was known that CD32B is an inhibitory Fc receptor that can be targeted to CD79B was a cancer marker of and an immune cell marker of immune cells that participate in autoimmune diseases, so making diabodies of Mertens et al that target CD79B and the inhibitory Fc receptor CD32B with added cysteines and an Fc on either end, would have the advantage of inhibiting B cell cancers and B cell autoimmune diseases that express CD79B while increasing the stability of such constructs with the cysteine disulfide bridge and having the increased in vivo half-life of the FC domain.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references. 




Conclusion
13.	No claims are allowed.  Claims 133-135, 146 and 148-149 are objected to for depending from a rejected base claim,

14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Alt et al (FEBS Letters, 454:90-94, 1999, IDS), teach functional tetravalent diabodies with the following structure: 

    PNG
    media_image2.png
    241
    357
    media_image2.png
    Greyscale
.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
January 29, 2021